Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 3, 2020 was acknowledged.
Claims 32, 35, 36, 38, 39, 44, 45, and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 3, 2020.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

.  Berg meets the claim language where:
The stent as claimed is the stent of Berg (see column 2, lines 30-67);
The carrier with a first active agent as claimed is the first coating with the drug contained therein;
The swellable coating as claimed is the second coating of the multiple layers that also contains the drug at a different ratio than the inner layer (again, see paragraphs column 2, lines 30-67);
The carrier layer has a controlled release in that it is described as on column 2, lines 44-47;
The swellable coating releases in a “quick release form” because this terminology has not be defined as to the degree and is not clearly different than the controlled release form; Berg teaches controlling the release by drug to be released, by the selection of the polymer used therewith, and/or by the ratio or the drug to the polymer (see column 2, lines 51-54)
The active agents of the different layers need not be different from each other but the a material in the carrier layer must be different from a material in the swellable layer;
The polymer of the coating layers of Berg can be swellable as claimed because it can be made of hyaluronic acid, fibrin, or collagen that are swellable polymers according to the present specification in paragraphs 
However, one could interpret the present claims as requiring a chemically different drug for the different layers of Berg even though Berg does disclose that the drug is selected from groups consisting of various drug types (see claims 8 and 17 of Berg).  Kopia (see Figure 8 and paragraphs 147-148) teaches that it was known to utilize different drugs (heparin and rapamycin) in different layers as another way to control the release characteristics of the drugs.  Kopia also discloses utilizing polymers to control the release characteristics of the different drugs from the different layers; see paragraphs 116, 117, 148, 244-245, 413, and 481.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITA to utilize different drugs or different polymers in different layers of Berg as an additional way to control the release characteristics of the drugs from the device.
Regarding claim 4, the polymers utilized by Berg of hyaluronic acid, fibrin, or collagen are considered to be types of water swellable polymers (see paragraphs 47-49 of the present specification) such that the claim language is fully met in this regard.
Regarding claim 9, the Applicant is directed to see column 5, lines 19-39 of Berg where growth factors, discomfort reducing agents (aspirin), and many other active agents are listed.
Regarding claim 19, the claim language is fully met because Berg discloses that the drug can be in a ratio of 10:1 to 1:100 (see column 5, lines 8-18) such that the range of 1000% to 1%, respectively, is effectively disclosed.  For this reason, the claimed range is considered clearly obvious over Berg in view of Kopia.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Berg and Kopia as set forth in the rejection of claims 1, 4, 9, 19, and 25, further in view of Li et al (US 2013/0296806; hereafter referred as Li.  Berg as modified by Kopia meets the claim language as explained in the Section 103 rejection supra including disclosing various polymers that are thermoplastic (such as ABS resins; see column 4, line 35 to column 5, line 7) but does not disclose utilizing a thermoplastic elastomeric coating layer as claimed.  Li teaches that it was known to utilize thermoplastic elastomeric layers on similar stents; see paragraph 38.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize thermoplastic elastomeric coatings in the stent of Berg for the same reasons that Li does the same, that is, to avoid cracking and peeling of the coating layer(s).
Claim(s) 1, 4, 9, 19, and 25 are rejected under 35 U.S.C. 103 as obvious over Berg et al (US 5,464,650; hereafter referred to as Berg) in view of Shanley et al (US 2004/0249443; hereafter referred to as Shanley).
.  Berg meets the claim language where:
The stent as claimed is the stent of Berg (see column 2, lines 30-67);
The carrier with a first active agent as claimed is the first coating with the drug contained therein;
The swellable coating as claimed is the second coating of the multiple layers that also contains the drug at a different ratio than the inner layer (again, see paragraphs column 2, lines 30-67);
The carrier layer has a controlled release in that it is described as on column 2, lines 44-47;
The swellable coating releases in a “quick release form” because this terminology has not be defined as to the degree and is not clearly different than the controlled release form; Berg teaches controlling the release by drug to be released, by the selection of the polymer used therewith, and/or by the ratio or the drug to the polymer (see column 2, lines 51-54)
The active agents of the different layers need not be different from each other but the a material in the carrier layer must be different from a material in the swellable layer;
The polymer of the coating layers of Berg can be swellable as claimed because it can be made of hyaluronic acid, fibrin, or collagen that are swellable polymers according to the present specification in paragraphs 47-49 that list these polymers as being swellable polymers (see column 4, line 35 to column 5, line 19, particularly column 4, lines 52-53)
However, one could interpret the present claims as requiring a chemically different drug for the different layers of Berg even though Berg does disclose that the drug is selected from groups consisting of various drug types (see claims 8 and 17 of Berg).  Shanley (see Figures 11B and 12, and paragraphs 93 and 94, respectively) teaches that it was known to the stent art, to utilize different drugs in different layers as 
Regarding claim 4, the polymers utilized by Berg of hyaluronic acid, fibrin, or collagen are considered to be types of water swellable polymers (see paragraphs 47-49 of the present specification) such that the claim language is fully met in this regard.
Regarding claim 9, the Applicant is directed to see column 5, lines 19-39 of Berg where growth factors, discomfort reducing agents (aspirin), and many other active agents are listed.
Regarding claim 19, the claim language is fully met because Berg discloses that the drug can be in a ratio of 10:1 to 1:100 (see column 5, lines 8-18) such that the range of 1000% to 1%, respectively, is effectively disclosed.  For this reason, the claimed range is considered clearly obvious over Berg in view of Kopia.
Regarding claim 25, the one or more layers of Berg are less than 0.002 inches thick that corresponds to a thickness of 51 microns or less; see column 2, lines 49-51.  For this reason, the claim language is considered fully met or at least clearly obvious over the applied prior art.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Berg and Shanley as set forth in the rejection of claims 1, 4, 9, 19, and 25, further in view of Li et al (US 2013/0296806; hereafter referred as Li.  Berg as modified by Shanley meets the supra including disclosing various polymers that are thermoplastic (such as ABS resins; see column 4, line 35 to column 5, line 7) but does not disclose utilizing a thermoplastic elastomeric coating layer as claimed.  Li teaches that it was known to utilize thermoplastic elastomeric layers on similar stents; see paragraph 38.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize thermoplastic elastomeric coatings in the stent of Berg for the same reasons that Li does the same, that is, to avoid cracking and peeling of the coating layer(s).
Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. 
The Applicant traverses the prior art rejections utilizing Berg as not disclosing bioactive agents controlled release form in the swellable coating and controlled release form in the carrier layer(s).  In response, the Examiner has utilized Kopia or Shanley to show that it was known to have different release rates in different layers.  For this reason, the claims have been rejected on this basis.
The Applicant also argues that Berg does not disclose different materials in the different layers as now claimed.  In response, the Examiner has utilized Kopia or Shanley to teach that it was known to utilize different materials in the different layers as a way to control the release rate.
The traversals of the Section 103 rejections relies on the same reasoning utilized against the Section 102 rejection utilizing Berg.  For this reason, the claims have been 
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774